         Case 1:18-cv-02622-ABJ Document 27 Filed 09/15/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
WASHINGTON POST COMPANY,            )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )              Civil Action No. 18-2622 (ABJ)
                                    )
SPECIAL INSPECTOR GENERAL           )
FOR AFGHANISTAN                     )
RECONSTRUCTION,                     )
                                    )
                  Defendant.        )
____________________________________)


                                           ORDER

      Pursuant to Federal Rules of Civil Procedure 56 and 58, and for the reasons stated in the

accompanying Memorandum Opinion, it is ORDERED that SIGAR’s motion for summary

judgment [Dkt. # 19] and The Post’s cross-motion for summary judgment [Dkt. # 22] are both

GRANTED IN PART and DENIED IN PART. It is the Court’s ruling that:

          1) The Post has standing to bring each of the claims in its complaint;

          2) The Post was not required to exhaust administrative remedies before bringing this
             suit;

          3) The Post’s claim as to the timeliness of defendants’ production is denied as moot;

          4) Summary judgment will be granted for SIGAR with respect to the adequacy of its
             search for responsive records;

          5) Both parties’ motions with respect to Exemption 1 will be denied without
             prejudice, and the issue will be remanded to the State Department for a more
             fulsome explanation of the documents withheld under Exemption 1 and the
             national security concerns they implicate;

          6) Both parties’ motions with respect to SIGAR’s withholding of personally
             identifying information of interviewees and third parties under Exemption 7(C)
             will be denied without prejudice, and SIGAR must supplement the record with
        Case 1:18-cv-02622-ABJ Document 27 Filed 09/15/20 Page 2 of 2




            information about the each of the protected individuals’ statuses as a private
            citizen and whether they are properly covered by the Exemption; in addition, both
            parties’ motions will be denied without prejudice until SIGAR has had the
            opportunity to provide additional information to support its reliance on Exemption
            6 and 7(C) to withhold interview codes, the location of interviews, and audio
            recordings;

         7) Summary judgment will be granted in favor of SIGAR with respect to its reliance
            on Exemptions 7(A), 7(E), and 7(F); and

         8) The issue of the State Department’s reliance on Exemption 3 to withhold
            documents pursuant to the National Security Act will be remanded to the agency
            for more details on who at the agency has the authority to invoke the National
            Security Act, and who was involved in making the redactions in this case. Both
            parties’ motions as to this issue will be denied without prejudice until the Court
            receives the supplemental information.

         9) Defendant’s motion for summary judgment with respect to Exemption 5 and the
            deliberative process privilege and plaintiff’s motion will be denied without
            prejudice pending the receipt of any supplemental information in accordance with
            this opinion.


      SO ORDERED.




                                          AMY BERMAN JACKSON
                                          United States District Judge

DATE: September 15, 2020




                                             2
